Citation Nr: 0712710	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from December 1974 to July 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the veteran had not presented sufficient new 
and material evidence to reopen the claim of service 
connection for schizophrenia which had previously been denied 
in August 1983.  In September 2004, the Board issued a 
decision which reopened the veteran's claim for service 
connection and remanded this claim for additional evidentiary 
development.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

The veteran's schizophrenia is not related to his period of 
active military service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a November 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, SSOCs 
were issued in March and August 2006, each of which provided 
the veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

The Board notes that there is evidence of record which 
suggests that the veteran had been hospitalized at a private 
facility in 1978 and participated in a day-care program 
during that same time frame.  However, we find that it is not 
necessary to obtain those records prior to a final decision, 
since they would not demonstrate that the claimed 
schizophrenia developed during service or to a compensable 
degree within one year after separation.  It is also noted 
that no request was made for in-service mental hygiene 
records, which are stored separately from the service medical 
records.  However, the VA Adjudication Procedure Manual M21-
1, MR, Part III, Subpart iii, Chapter 2, Section A states 
that mental hygiene records are never forwarded for long-term 
storage to the National Personnel Records Center; rather, 
they are destroyed after 5 years.  As a consequence, a search 
for these records would serve no purpose since it is likely 
that they have been destroyed.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim is being denied, any such issues are moot.  

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Where a veteran has served for 90 days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year after the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  He reported frequent trouble 
sleeping and depression or excessive worry at the time of his 
November 1974 entrance examination, but the clinical 
evaluation found no psychiatric illness.  There were no 
complaints of, or treatment for, a psychiatric disorder 
during service.  His July 1975 separation examination was 
also negative for any indication of a psychiatric disorder or 
diagnosis.

A January 1979 private hospitalization record reflects a 
diagnosis of chronic schizophrenia, noted as probably of the 
paranoid type.  In July 1979, a private physician noted that 
the veteran had been diagnosed with schizophrenia since April 
1979.  His depression was noted to have started with the 
divorce of his parents.  He was noted to have functioned in a 
three-generational enmeshed family with rigid maladaptive 
patterns of intrusiveness, poor differentiation, double-
binding alliances, and a lack of successful conflict 
resolution.  It was reported that his severe depression had 
included two serious suicide attempts requiring hospital 
treatment.

The veteran was examined by VA in December 1979.  He had been 
hospitalized twice, in 1977 and 1978, at which time he had 
been diagnosed with paranoid schizophrenia.  He indicated 
that he still had depression, for which he was taking 
medications.  The mental status examination found that he was 
alert, oriented, and cooperative.  He had a fairly normal 
range of affect and was not particularly depressed or 
anxious.  He said that he had not had hallucinations for some 
time.  The diagnosis was schizophrenic reaction, in at least 
partial remission.

The veteran was hospitalized at a private facility in 
December 1980, at which time he referred to psychotic 
symptoms at least once a year for the past four years.  He 
stated that in 1968, at the age of 12, he was doing poorly in 
school.  His school counselor had attributed his difficulties 
to the lack of a male role model due his father's long 
working hours.  He said he and his father went to family 
counseling

together for many years.  He also said that at the age of 16 
he had started his own landscaping business, which had done 
well until he had started to use the drug LSD.  The diagnosis 
in the hospital was schizoaffective disorder.

In June 1981, he was brought to the emergency room after 
being found sitting in someone else's car; he was incoherent.  
The report noted family counseling in which he had 
participated since the age of 12.  The discharge diagnosis 
was possible dependent personality disorder.  A November to 
December 1981 hospital report noted that he had been admitted 
on a 72-hour hold after he had stopped taking his medications 
and attending his day treatment program.  He had gone to his 
mother's and step-father's home, where he had broken some 
windows.  His parents indicated that his thoughts had been 
grandiose and that he had made statements about suicide.  The 
veteran's biological father dated the veteran's problems to 
1976, when he and the veteran's mother had divorced.

The veteran was hospitalized by VA from June to August 1983.  
He dated his emotional problems to 1975.  He had reportedly 
set his apartment door on fire because he did not like its 
color.  He said that he heard voices and felt depressed at 
times.  He also referred to suicidal thoughts, although he 
admitted that he had no intent to harm himself.  The 
diagnoses were paranoid schizophrenia; alcohol and marijuana 
abuse, by history; and schizoid personality.  A December 1985 
to January 1986 VA hospital report diagnosed paranoid 
schizophrenia and continuous alcohol and marijuana abuse.  He 
was noted to have a history of multiple past psychiatric 
admissions.

VA examined the veteran in July 1986.  He indicated that he 
occasionally heard voices and he admitted that he had trouble 
with alcohol, although he had not had a drink in the past 18 
days.  He was alert and oriented and he did not seem anxious 
or significantly depressed.  He admitted that he had auditory 
hallucinations, but stated that if he took his medication he 
was relatively free of referential ideas or paranoid 
ideation.  The diagnosis was schizophrenic reaction, 
paranoid, in at least partial remission.

The veteran was admitted to a VA facility from November to 
December 1988.  The diagnosis was schizophrenia.  He said 
that he was depressed and hearing voices (which he stated he 
could not hear when he was intoxicated).  He also admitted 
that he used marijuana daily.  He had experienced suicidal 
ideation for the past several weeks and had gone to his 
father's house to get his father's gun to shoot himself.  He 
indicated that he had first heard voices 12 years before 
(that is, in 1976).  He reported that his childhood family 
life had been normal.  The mental status examination noted 
that he was very cooperative, and joking at times.  His 
speech was normal and his thoughts were logical.  He admitted 
to having auditory hallucinations.

He was readmitted to a VA facility in February and May 1993.  
The diagnosis continued to be paranoid schizophrenia.  This 
report indicated that his symptoms had begun in 1978, and 
noted that his older sister had depression.

VA re-examined the veteran in December 1994.  He stated that 
he had first been given anti-psychotic medications in 1976, 
and since that time had made 15 suicide attempts.  He also 
noted that he had begun to use marijuana at the age of 11, 
and alcohol at age 14.  He had also used LSD more than 50 
times.  He said that he had been seen by a psychiatrist prior 
to service because his parents had believed that he was 
running around with the wrong crowd.  He reported that he had 
been sober for the past seven years, but had used marijuana 
within the past week.  The diagnoses were chronic paranoid 
schizophrenia; and alcohol and drug abuse, in remission.

Another VA examination of the veteran was performed in 
November 1995.  He said that he was hearing voices most of 
the time, and expressed his belief that he was developing a 
drug that had magical properties.  He said that most of his 
day was spent talking to the voices.  He reported that he had 
not used marijuana in a year and a half, and had not used 
alcohol for the past eight years.  The mental status 
examination noted that he was alert and oriented, and was not 
particularly anxious or depressed.  He had hallucinations, 
ideas of reference, and grandiose delusions.  The diagnosis 
was schizoaffective disorder.

The veteran's Social Security Administration records noted 
that his schizophrenia dated back to the 1970's and 1980's.  
In November 1999, a VA psychiatrist commented that the 
veteran suffered from a schizoaffective disorder.  The 
veteran had stated that while in service he had begun to 
experience paranoid feelings, trouble sleeping, and marked 
difficulty with concentration.  He said that these symptoms 
had interfered significantly with his military service.  He 
claimed that he had seen a psychiatrist at that time, but had 
been unable to describe his symptoms.  He had developed poor 
judgment and impulsivity in the face of stressors.  He also 
developed a problem with alcohol, which he felt was a 
misguided effort to deal with his psychotic symptoms.  The 
psychiatrist stated that a "[s]chizoaffective disorder often 
begins in the late teens which was the age of this patient 
when he was in active duty.  The patient's history indicates 
that he was most likely experiencing the onset of 
schizoaffective disorder while he was on active military 
duty."

VA outpatient records from 2004 to 2005 show continuing 
treatment for a schizoaffective disorder, bipolar type.  

VA again examined the veteran in March 2005.  The examiner 
indicated that all of the veteran's records had been 
reviewed.  He had been hospitalized five times in 2003, and 
twice in 2004, for exacerbations of his schizoaffective 
disorder.  After examining the veteran, the examiner noted 
that he had suffered from psychological and psychiatric 
concerns since about the age of 12, but there was no clear 
and convincing evidence of schizophrenic or psychotic 
concerns until reports indicating symptoms of same 
manifesting in 1976, with the available records showing 
treatment for the same in 1978 and 1979.  There was no clear 
and convincing evidence of his manifesting any psychotic 
symptoms while on active duty.  Prior to service there had 
been family discord, with the veteran and his father engaging 
in counseling (that had been primarily concerned with his 
poor school performance).  His behavior had begun to 
deteriorate after his parents divorce, and with increased 
drug use.  The examiner observed that the SMRs showed no 
hospitalizations, consultations, or medications for any 
psychiatric or psychological concerns.  The veteran's 
symptoms had first begun in 1976.  There was no clear and 
convincing evidence of psychiatric disorders or concerns at 
that time, although prior to service there had been concerns 
about his family relationships, specifically with the father 
and the impact of his parent's divorce.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for 
schizophrenia has not been established.  Initially, the Board 
finds that there is no clear and unmistakable evidence that 
his currently diagnosed schizoaffective disorder was present 
prior to service.  While there were family problems reported 
before service, there is no objective evidence that the 
veteran suffered from any psychiatric disorder.  
Significantly, while he reported depression, worry, and 
trouble sleeping at the time of his entrance onto active 
duty, the objective examination at that time found no 
psychiatric abnormality.  Therefore, there is insufficient 
evidence of record to conclude that any psychiatric disorder 
pre-existed his entrance onto active duty and may have been 
aggravated in service. 

There is also no indication that his schizophrenia first 
manifested in service.  The service medical records show no 
complaints, manifestations, or treatment of any psychiatric 
complaints.  The separation examination conducted in July 
1975 was also normal.  The veteran has submitted a statement 
by a VA psychiatrist which indicates, based upon the 
veteran's history, that he had begun to experience symptoms 
of a schizoaffective disorder while on active duty.  However, 
this opinion contradicts the SMRs, which show no indication 
whatsoever of any psychotic or schizoaffective symptoms.  
Because of its contradiction with the facts documented in the 
SMRs, that nexus opinion has little probative weight.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Therefore, the evidence does not suggest that the veteran's 
later-diagnosed schizophrenia was present in service.  Nor 
does the evidence support a finding that this disorder was 
present to a compensable degree within one year after his 
discharge from service.  While some records suggest that 
symptoms may have initially manifested in 1976, there is no 
objective documentation of schizophrenia in the record until 
1979, four years after his separation.  However, even if the 
Board were to concede that this disorder was present during 
the one year period following his discharge from service, 
there is no clinical evidence to establish that it was 
present to a compensable degree.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
of service connection for schizophrenia.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


